IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRG]NIA
Roanoke Division

MONTGOMERY COUNTY,
Plaintiff,

v.
Civil Action No. 7:18cv619
EXPRESS SCRIPTS HOLDING
COMPANY; EXPRESS SCRIPTS, INC;
OPTUM RX, INC.; UNITEDHEALTH
GROUP INCORPORATED, et al.,

Defendants.

 

 

NOTICE OF APPEARANCE
Plaintiff, Montgomery County (“Plaintiff”), by counsel, files this Notice of Appearance
notifying the Court that R. Johan Conrod, Jr., of the law firm of Kaufman & Canoles, P.C., Will

serve as co-counsel for Plaintiff in this matter.

Dated: December 14, 2018 MONTGOMERY COUNTY

By: /s/ R. Johan Conrod. Jr.

SANFORD HEISLER SHARP, LLP
Grant Morris (VSB No. 16290)

Kevin Sharp (pro hac vice to be submitted)
Ross Brooks (pro hac vice to be submittecD
Saba Bireda (pro hac vice to be submittecD
Andrew Miller (pro hac vice to be submitted)
611 Commerce Street, Suite 3100
Nashville, TN 37203

Tel: (615) 434-7000

Fax: (615) 434-7020
gmorris@sanfordheisler.com
ksharl)@$anfordheisler.corn

RBrooks@sanfordheisler.com

sbireda@sanfordheisler.com

amiller@sanfordheisler.com

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 1 of 9 Pageid#: 202

THE CICALA LAW FIRM PLLC
Joanne Cicala (pro hac vice to be submitted)
101 College Street

Dripping Springs, TC 78620

Tel: (512) 275-6550

Fax: (512) 858-1801

j oalme-"t`z`.‘cicalapllc.com

KAUFMAN & CANOLES, P.C.

W. Edgar Spivey (VSB No. 29125)
Patrick H. O’Donnell (VSB No. 29637)
R. Johan Conrod, Jr. (VSB No. 46764)
Lauren Tallent Rogers (VSB No. 82711)
150 West Main Street, Suite 2100
Norfolk, VA 23510-1665

Tel: (757) 624-3000

Fax: (888) 360-9092
wesgivey@kaufcan.com

phodonnell@kaufcan.com

rj cozirod=iii=kaufcali . c c)m
ltro ers kaufcan.com

MONTGOMERY COUNTY ATTORNEY
Martin M. McMahon (VSB No. 29642)
Montgomery County Attorney

755 Roanoke Street

Christiansburg, VA 24073

Tel: (540) 382-5730

mcmahonmm@montgome;ycount}ga.gov

Attorneys for Plaintiff

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 2 of 9 Pageid#: 203

CERTIFICATE OF SERVICE
I hereby certify that on December 14, 2018, I have electronically filed the foregoing With
the Clerk of the Court using the CM/ECF system Which will send notification of such filing to
the following:

WILLIAMS MULLEN

Turner A. Broughton, Esq.

200 South 10th Street

Suite 1600

Richrnond, VA 23219

Tel.: (804) 420-6926

Fax: (804) 644-0957

tbroughton@williarnsmullen.com

(Atlorneysfor Defendanls UnitedHealth Group Incorporatea’,
Optum, Inc., and Optume, lnc.)

HIRSCHLER LAW
Jacqueline C. Hedbloin, Esq.
The Edgeworth Building
2100 East Cary Street
Richrnond, VA 23223

Tel.: (804)771-9500

Fax: (804)644-0957
ihedblorn-'i_'i"-hirschlerlaw.com

KOBRE & KIM LLP
Adriana Riviere-Badell. Esq.
201 South Biscayne Boulevard
Suite 1900

Miarni, FL 33131

Tel.: (305) 967 6100

Fax: (305) 967 6120

adriana.riviere-badell@kobrekim.com

KOBRE & KIM LLP

Julian W. Park, Esq.

150 California Street, 19th Floor
San Francisco, CA 94111

Tel.: (415) 582-4800

Fax; (415) 582-4811

julian.park@kobrekim.com

(Allorneysfor Defena'ants Express Scripl‘s
Hola’ing Company and Express Scripts, Inc.)

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 3 of 9 Pageid#: 204

OTHER NOTICE IS BEING SENT TO THE FOLLOWING PARTIES VIA US MAIL
POSTAGE PREPAID:

Eric R. Delinsky, Esq.

ZUCKERl\/IAN SPAEDER LLP

1800 M Street, NW, Suite 1000

Washington, DC 20036-5 807

Tel.: (202) 778-1800

edelinskv@zuckerman.com

(Attorneys for CVS Health Corporation,' CVS Pharmacy, Inc.,'

Carernark Rx, L.L.C.,l CaremarkPCS Health} L.L.C. d/b/a CVS/Caremark;
Caremark, L.L.C. and CaremarkPCS, L.L.C.)

Purdue Pharrna, L.P.; Purdue Frederick Company, Inc.
The Prentice-Hall Corporation

251 Little Falls Drive

Wilinington, DE 19808

Defendants

Purdue Pharma, Inc.

The Prentice-Hall Corporation
80 State Street

Albany, NY 12207

Defendant

Rhodes Pharinaceuticals, L.P.
Corporation Service Cornpany
251 Little Falls Drive
Wilmington, DE 19808
Defendant

Abbott Laboratories; Abbot Laboratories, Inc.
The Corporation Service Company

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Defendants

Mallinckrodt LLC; Mallinckrodt PLC
CT Corporation System

4701 Cox Road, Suite 285

Glen Allen, VA 23 060

Defendant

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 4 of 9 Pageid#: 205

Endo Health Solutions, Inc.; Endo Pharrnaceuticals, Inc.;
Par Pharrnaceutical Cornpanies, Inc.

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilinington, DE 19801

De_fi-:iidants

Par Pharmaceutical, Inc.

CT Corporation Systein

111 Eight Avenue, 13th Floor
New York, NY 10011
Defendant

Teva Pharmaceuticals USA, Inc.
Corporate Creations Network Inc.
3411 Silverside Road Tatnall Building
Suite 104

Wilmington, DE 19810

Defendant

Cephalon, Inc.

425 Privet Road
Horshaiii__ PA 19044
Defendant

Barr Laboratories, Inc.

Corporate Creations Network Inc.
6802 Paragon Place, Suite 410
Richinond, VA 23230

Defendant

Janssen Pharrnaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.;
Janssen Pharrnaceutica, Inc.

1 125 Trenton-Harbourton Road

Titusville, NJ 08560

Defendants

Watson Laboratories, Inc.; Allergan PLC
Corporate Creations Network Inc.

8275 South Eastern Avenue, #200

Las Vegas, NV 89123

Defendants

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 5 of 9 Pageid#: 206

Actavis, LLC; Allergan PLC

Corporate Creations Network Inc.

3411 Silverside Road Tatnall Building, Suite 104
Wilmington, DE 19810

Defendants

Actavis Pharma, Inc.; Allergan PLC
Corporate Creations Network Inc.
6802 Paragon Place #410
Richmond, VA 23230

Defendants

Insys Therapeutics

The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilinington, DE 19801
Defendant

KVK-Tech, Inc.
c/o Frank Ripp, Jr.
110 Terry Drive
Newton, PA 18940
Defendant

Amneal Pharrnaceuticals LLC
The Corporation Trust Cornpany
Corporation Trust Center

1209 Orange Street

Wilrnington, DE 19801
Defendant

lmpax Laboratories, LLC
Corporation Service Cornpany
251 Little Falls Drive
Wilrnington, DE 19808
Defendant

Amneal Pharrnaceuticals, Inc.
Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808
Defendant

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 6 of 9 Pageid#: 207

Amneal Pharrnaceuticals of New York, LLC
The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilrnington, DE 19801

Defendant

Mylan Pharinaceuticals, Inc.
CT Corporation System
4701 Cox Road, Suite 285
Glen Allen, VA 23060
Defendant

McKesson Corporation; McKesson Medical-Surgical, Inc.
Corporation Service Company

100 Shockoe Slip, 2nd Floor

Richmond, VA 23219

Defendants

Cardinal Health, Inc.

CT Corporation System,

4400 Easton Commons Way Suite 125
Coluinbus, OH 43219

Defendant

AmerisourceBergen Drug Corporation
CT Corporation System

4701 Cox Road, Suite 285

Glen Allen, VA 23060

Defendant

Henry Schein, Inc.
Corporation Service Company
100 Shockoe Slip, 2nd Floor
Richmond, VA 23219
Defendanl

General Injectables & Vaccines, Inc.
Corporation Service Company

100 Shockoe Slip, 2nd Floor
Richmond, VA 23219

Defendant

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 7 of 9 Pageid#: 208

lnsource, Inc.

Corporation Service Company
100 Shockoe Slip, 2nd Floor
Richrnond, VA 23219
Defendant

CVS TN Distribution, L.L.C.
CT Corporation System

300 Montvue Road
Knoxville, TN 37919
Defendant

Walgreens Boots Alliance, Inc.
Corporation Service Company
251 Little Falls Drive
Wilrnington, DE 19808
Defendant

Walgreen Co.

Corporation Service Company
100 Shockoe Slip, 2nd Floor
Richrnond, VA 23219
Defendant

Jacqueline C. Hedblom, Esq.

Hirschler Law

The Edgeworth Building

2100 East Cary Street

Richrnond, VA 23223

Tel.: (804)771-9500

Fax: (804)644-0957
ihedblorn(a)hirschlerlaw.com

(Aimrneysfor Defendants Express Scripts
Holding Company and Express Scripts, Inc.)

By: /s/ R. Johan Conrod, Jr.
KAUFMAN & CANOLES, P.C.

W. Edgar Spivey (VSB No. 29125)
Patricl< H. O’Donnell (VSB No. 29637)
R. Johan Conrod, Jr. (VSB No. 46764)
Lauren Tallent Rogers (VSB No. 8271 1)
150 West Main Street, Suite 2100
Norfolk, VA 23510-1665

Tel: (757) 624-3000

Fax: (888) 360-9092

8

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 8 of 9 Pageid#: 209

wespivey@kaufcan.com

ohodonnell@kaufcan.com

rjconrod@kaufcan.corn
ltrogers@kaufcan.corn

17034677v1

Case 7:18-CV-00619-EKD Document 7 Filed 12/14/18 Page 9 of 9 Pageid#: 210

 

